      Case 1:11-cr-01001-NRB Document 38 Filed 04/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
UNITED STATES OF AMERICA,

             - against -                                         ORDER

GEORGE DANIEL TRUJILLO,                                  11 Cr. 1001 (NRB)

                Defendant.
--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     WHEREAS defendant George Daniel Trujillo moved to have his

amended sentence of 135 months’ imprisonment reduced to time served

under 18 U.S.C. § 3582(c)(1)(A); and

     WHEREAS       the   Court   has    determined      that   Mr.    Trujillo’s

application presents extraordinary and compelling circumstances

justifying     a   reduction     of    his   sentence    under   18    U.S.C.   §

3582(c)(1)(A); it is hereby

     ORDERED that Mr. Trujillo’s sentence be reduced to time served

followed by five years of supervised release, as originally imposed

in the Judgment dated August 14, 2012; and it is further

     ORDERED that, as a condition of his release, Mr. Trujillo

must execute a $15,000 personal recognizance bond (the “Bond”)

signed by two financially responsible persons; travel limited to

one direct trip from Butner, North Carolina to 8773 Hillside Road

in Rancho Cucamonga, California, 91701 (“Mother’s Residence”) and
       Case 1:11-cr-01001-NRB Document 38 Filed 04/21/21 Page 2 of 3



his   appearance     at   the   U.S.    Probation      Office   for   the   Central

District of California on Monday, April 26, 2021; and it is further

      ORDERED that, upon execution of the Bond, the Bureau of

Prisons shall release Mr. Trujillo from FCI Butner on Friday, April

23, 2021 to the custody of Morteza Eghbal, who will travel with

Mr. Trujillo as his chaperone from Butner, North Carolina to

Mr. Trujillo’s Mother’s Residence in Rancho Cucamonga, California;

and it is further

      ORDERED that Mr. Trujillo shall report to U.S. Probation

Officer Eric Siles (or if not Mr. Siles, any appropriate Probation

Officer within the U.S. Probation office in the Central District

of California) on Monday, April 26, 2021; and it is further

      ORDERED that the Bond will expire once Mr. Trujillo reports

to the U.S. Probation Office Probation Officer Eric Siles (or if

not Mr. Siles, any appropriate Probation Officer within the U.S.

Probation office in the Central District of California); and it is

further

      ORDERED that after reporting to the U.S. Probation Office on

April 26, 2021, as a special condition of his supervised release,

Mr. Trujillo is restricted to home confinement at his Mother’s

Residence in Rancho Cucamonga, California through December 26,

2021; and it is further

      ORDERED   that,     during       this   period    of   home     confinement,

Mr. Trujillo    be    subject     to     electronic     monitoring     as   deemed

                                          2
      Case 1:11-cr-01001-NRB Document 38 Filed 04/21/21 Page 3 of 3



appropriate and as directed by the U.S. Probation Office, and to

be restricted to his Mother’s Residence in Rancho Cucamonga,

California     at    all   times   except       for:        employment;      education;

religious services; medical, substance abuse, or mental health

treatment;     attorney     visits;   court              appearances;   court-ordered

obligations;    or    other   activities            as    preapproved   by    the   U.S.

Probation Office; and it is further

     ORDERED that Mr. Trujillo shall be responsible for the costs

of his electronic monitoring; and it is further

     ORDERED    that,      other   than       the    special     condition     of   home

confinement through December 26, 2021, Mr. Trujillo’s period of

supervised release shall be subject to all of the mandatory,

standard, and special conditions set forth in the Judgment dated

August 14, 2012.



  Dated: New York, New York
         April 21, 2021


                                               _____________________________
                                                    NAOMI REICE BUCHWALD
                                               UNITED STATES DISTRICT JUDGE




                                          3
